       Case 1:20-cv-04482-LGS Document 8 Filed 06/29/20 Page 1 of 1




                           UMOH LAW FIRM, PLLC
                                25 BOND STREET, 2ND FLOOR,
                                    BROOKLYN, N.Y. 11201
                                ___________________________
TEL: 718.360.0527                EMAIL: numoh@umohlaw.com               FAX: 800.516.5929

                                       Plaintiff's deadline to respond to Defendants' pre-motion letter is
By ECF                                 adjourned sine die. Plaintiff shall file the motion to remand
                                       today, June 29, 2020. Per Individual Rule III.B.4, any opposition
June 26, 2020
                                       or reply memoranda of law shall be filed in accordance with Local
Honorable Lorna G. Schofield, U.S.D.J. Rule 6.1. The parties are reminded that, per the Order at Dkt. No.
United States District Court—SDNY      6, the initial pretrial conference is scheduled for July 16, 2020,
500 Pearl Street                       and pre-conference materials are due July 9, 2020. So Ordered.
New York, NY 10007
                                       Dated: June 29, 2020
                Re:                             New York, New York
                              Rachel Hager v. Jay Steele, et al            20-CV-4482 (LGS)

Your Honor:

       I represent the plaintiff Rachel Hager in the above-entitled action, and write in
response to the defendants’ June 18, 2020 advising the court of their intention to file a
motion to dismiss.

        This case was removed to this court on June 11, 2020. The defendants allege that
the parties are diverse and the amount in controversy exceeds $75,000. However, the facts
support a finding that this court lacks jurisdiction and defendants have not met their burden
of establishing diversity jurisdiction.

        The issue of subject matter jurisdiction is a threshold issue that, in the undersigned’s
opinion, should be decided before the parties brief a motion to dismiss. Plaintiff respectfully
requests this court stay any motions to dismiss until a decision on plaintiff’s motion to
remand has been decided. Plaintiff will file a motion to remand this matter to state court on
or before June 29, 2020.

        I thank the Court for your time and consideration of this matter.

Respectfully,

s/
NKEREUWEM UMOH

Cc: Counsel for defendant via ECF.
